Dear Mr. King:
You ask if you may seek election for and, if elected, serve as councilman for the City of Westlake while employed by the City of Westlake Public Works Department.
Only civil service rules, if applicable, and your employer's policy and procedures could potentially prevent you from seeking elected office.  However, should you be elected to this position, R.S. 42:63(D) prohibits you from holding both positions concurrently.  R.S. 42:63(D) states:
  D. No person holding an elective office in a political subdivision of this state shall at the same time hold another elective office or full-time appointive office in the government of this state or in the government of a political subdivision thereof. No such person shall hold at the same time employment in the government of this state, or in the same political subdivision in which he holds an elective office. In addition no sheriff, assessor, or clerk of court shall hold any office or employment under a parish governing authority or school board, nor shall any member of any parish governing authority or school board hold any office or employment with any sheriff, assessor, or clerk of court. (Emphasis added).
Both positions are held in the same political subdivision, i.e., the municipality.  See R.S. 42:62(9), defining "political subdivision" as follows:
"Political subdivision" means a parish, municipality, and any other unit of local government, including a school board and a special district, authorized by law to perform governmental functions.  In addition for the purposes of this Part., mayor's courts, justice of the peace courts, district attorneys, sheriffs, clerks of court, coroners, tax assessors, registrars of voters, and all other elected parochial officials shall be separate political subdivisions.
Thus, if you are elected, you must decide whether you choose to retain your employment with the municipality, or serve as elected councilman for the municipality.
Very truly yours,
                              CHARLES C. FOTI, JR. ATTORNEY GENERAL
BY:  _____________________________________
                              KERRY L. KILPATRICK ASSISTANT ATTORNEY GENERAL
KLK:ams